Case 1:20-cv-00039 ECF No. 1 filed 01/16/20 PagelD.1 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

CERES FARMS, LLC,
Plaintiff,
Vv. No.

NATIONAL RAILROAD PASSENGER
CORPORATION d/b/a AMTRAK,

 

Defendant.
NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1331, 1349, 1441 and 1446, Defendant National Railroad
Passenger Corporation d/b/a Amtrak (“Amtrak”) hereby removes the lawsuit filed by Plaintiff
Ceres Farms, LLC (“Ceres Farms”) styled Ceres Farms, LLC vy. National Railroad Passenger
Corporation d/b/a Amtrak, Case No. 19-642-CH-S (the “Action’”), from the Circuit of Cass
County, Michigan, 43rd Judicial Circuit, to the United States District Court for the Western
District of Michigan. In support of its Notice of Removal, Amtrak states:

1 The United States of America owns more than fifty percent (50%) of Amtrak.
See 49 U.S.C. § 24101 et seq.

2 Consequently, Amtrak may remove the Action to the United States District Court
for the Western District of Michigan because this Court has original jurisdiction over this matter
pursuant to 28 U.S.C. §§ 1331 and 1349. Hanson v. Nat’l R.R. Pass. Corp., No. 4:06-CV-118,
2007 WL 3348010, at *1 (W.D. Mich. Nov. 8, 2007) (“[T]he Court finds there to be removal
jurisdiction premised on the controlling statutes and the stock ownership of Amtrak by the
Secretary of Transportation.”). See also Seaborn v. Amtrak, No. 13-2033, 2013 WL 3557397, at
*2 (E.D. Pa. July 15, 2013) (same); Holley v. Amtrak Northeast Corridor, 937 F. Supp. 1110,

1113-14 (D.N.J. 1996) (same).
Case 1:20-cv-00039 ECF No. 1 filed 01/16/20 PagelD.2 Page 2of5

3: Amtrak’s removal of this Action is timely under 28 U.S.C. § 1446(b) because no
more than thirty (30) days have passed since Ceres Farms served Amtrak with a copy of its
Summons and Complaint on December 20, 2019. (A copy of Ceres Farm’s Summons and
Complaint is attached hereto as Exhibit 1). (A copy of the Service of Process Transmittal dated
December 20, 2019 is attached hereto as Exhibit 2).

4, Amtrak filed a copy of its Notice of Removal on the Clerk of the Circuit Court of
Cass County, Michigan, 43rd Judicial Circuit, and served notice on all counsel of record.

WHEREFORE, Defendant National Railroad Passenger Corporation d/b/a Amtrak
hereby removes the lawsuit filed by Plaintiff Ceres Farms, LLC styled Ceres Farms, LLC vy.
National Railroad Passenger Corporation d/b/a Amtrak, Case No. 19-642-CH-S, from the
Circuit of Cass County, Michigan, 43rd Judicial Circuit, to the United States District Court for

the Western District of Michigan.

Respectfully submitted,

DEFENDANT NATIONAL RAILROAD
PASSENGER CORPORATION d/b/a
AMTRAK

By: /s/ Jeshua T. Lauka
One of Its Attorneys
Case 1:20-cv-00039 ECF No. 1 filed 01/16/20

Jeshua T. Lauka

David, Wierenga & Lauka, PC

99 Monroe Avenue NW, Suite 1210
Grand Rapids, Michigan 49503
Tel: (616) 454-3883

Fax: (616) 454-3988

Jeshua@dwlawpe.com

Of counsel:

Chad A. Schiefelbein

Jeanah Park

Nusra Ismail

Vedder Price P.C.

222 North LaSalle Street, Suite 2600
Chicago, Illinois 60601

Tel: (312) 609-7500

Fax: (312) 609-5001
eschiefelbein@vedderprice.com

jpark@vedderprice.com

nismail@vedderprice.com

 

 

PagelD.3 Page 3of5
Case 1:20-cv-00039 ECF No. 1 filed 01/16/20 PagelD.4 Page 4of5

CERTIFICATE OF SERVICE

The undersigned attorney certifies that a copy of the foregoing Notice of Removal was
served on:

Thomas R. TerMatt

Foster, Swift, Collins & Smith, PC
1700 East Beltline NE

Suite 200

Grand Rapids, Michigan 49525

and

The Honorable Carol Montavon Bealor
Circuit Court Administrator

43rd Judicial Circuit, Cass County, Michigan
Law and Courts Building

60296 M-62

Cassopolis, Michigan 49031

via first-class U.S. Mail, postage pre-paid, this 16" day of January, 2020.

DAVID, WIERENGA & LAUKA, P.C.
Attorneys for Defendant National Railroad
Passenger Corporation d/b/a Amtrak

By:_/s/ Jeshua T. Lauka
Jeshua T. Lauka (P71958)
99 Monroe Avenue, NW, Suite 1210
Grand Rapids, MI 49503
Telephone: (616) 454-3883
Email: Jeshua@dwlawpc.com
Case 1:20-cv-00039 ECF No. 1 filed 01/16/20 PagelD.5 Page 5of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

CERES FARMS, LLC,

 

Plaintiff,
V. No.
NATIONAL RAILROAD PASSENGER
CORPORATION d/b/a AMTRAK,
Defendant.
VERIFICATION

JESHUA T. LAUKA, first being duly sworn, states that he is an attorney for Defendant

NATIONAL RAILROAD PASSENGER CORPORATION d/b/a AMTRAK, and that the

foregoing Notice of Removal is true in substance and in fact to the best of his knowledge,

information and belief.

Dated: January 16, 2020

Subscribed and sworn to before me this
16th day of January, 2020.

/s/ Sedina Sljivo

Notary Public

Ken, Acting in Kent County, Michigan
My commission expires: 09-22-25

 

DAVID, WIERENGA & LAUKA, P.C.
Attorneys for Defendant National
Passenger Corporation d/b/a Amtrak

Railroad

By:_/s/ Jeshua T. Lauka

Jeshua T. Lauka (P71958)

99 Monroe Avenue, NW, Suite 1210
Grand Rapids, MI 49503

Telephone: (616) 454-3883

Email: Jeshua@dwlawpc.com
